*522ORDER
PER CURIAM.
Defendant was convicted by a jury of forcible rape and forcible sodomy, and sentenced by the court as a persistent misdemeanor offender to concurrent prison terms of twenty-five years. We affirm. We have reviewed the record and find the claims of error are without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order pursuant to Rule 30.25(b).